DETAILED ACTION
Examiner’s Comment
This communication is in response to the Amendment filed 20 October 2021.  
Claims 1, 4-8, 11-15 and 18-20 are currently pending.  In the Amendment filed 20 October 2021, claims 1, 4, 8, 11, 15 and 18 are amended and claims 2, 3, 9, 10, 16 and 17 are cancelled.
As a result of the Amendment filed 20 October 2021, claims 1, 4-8, 11-15 and 18-20 (renumbered as 1-14) are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Clarification - 35 USC § 101
Claims 15-20 are directed towards a program product comprising a computer readable storage medium.  Paragraph [0059] of the Specification states “A computer-readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire.”  Therefore, based on the statement, the claimed computer readable storage medium in construed as being limited to statutory embodiments.

Allowable Subject Matter
Claims 1, 4-8, 11-15 and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record is Kozloski and Li. 
Kozloski teaches receiving a search query including a set of search terms (see [0057], lines 1-6 and [0075], lines 1-2 – server computer receives a query); determining a set of question characteristics for the search query, the set of question characteristics based in part on the set of search terms (see [0057] – question answering program analyzes the query to determine whether the query is a how-to procedural question); identifying media content (see [0044]); segmenting the media content [how-to instructional video] to generate a set of media segments, each media segment of the set of media segments representing a portion of the media content (see [0034] – segment a how-to instructional video into a set of two or more procedural steps); and combining the set of media segments based on the [a] set of steps to generate a media answer to the search query (see [0046] and [0070]-[0073] – generating and playing video playlist graph).
Liu teaches receiving a search query including a set of search terms (see [0020] – receive a text question input by a user);
determining a set of question characteristics for the search query, the set of question characteristics based in part on the set of search terms (see [0021] – the parsing unit is configured to acquire feature information and a semantic category of the text 
The prior art of record fails to explicitly teach the limitations of wherein the set of question characteristics includes a question type and generating a topic model based in part on the question type and the user profile, and wherein the set of steps for the answer are generated based on the question type and the topic model in combination with other limitations.  These limitations are found in each of the independent claims.

Response to Arguments
With regards to the Remarks, the Examiner agrees that the prior art of record fails to teach the amended independent claims.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY LOVEL WILSON whose telephone number is (571)272-2750.  The examiner can normally be reached on 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KIMBERLY L WILSON/Primary Examiner, Art Unit 2167